 

Exhibit 10.37

   

SEQUENTIAL BRANDS GROUP, INC.,
2013 STOCK INCENTIVE COMPENSATION PLAN

 

Notice of Restricted Stock Grant



 

Participant:[ ]

 

Company:Sequential Brands Group, Inc.

 

Notice:You have been granted the following award of Shares of Restricted Stock
in accordance with the terms of the Plan, this Notice of Restricted Stock Grant
and the Restricted Stock Award Agreement attached hereto as Schedule A (this
Notice of Restricted Stock Grant, together with the Restricted Stock Award
Agreement, this “Agreement”).

 

Type of Award:Restricted Stock

 

Plan:Sequential Brands Group, Inc. 2013 Stock Incentive Compensation

 

Grant:Date of Grant: [ ]

Total Number of Shares of Restricted Stock:  [ ]

 

Period of Restriction:Subject to the terms of the Plan and this Agreement, the
Period of Restriction applicable to the Total Number of Shares of Restricted
Stock shall commence on the Date of Grant and shall lapse on the dates set forth
below as to that percentage of the Total Number of Shares of Restricted Stock
set forth below opposite each such date.

 

Anniversary of Date of Grant Percentage First Anniversary   Second Anniversary  
Third Anniversary   Fourth Anniversary  

 

  

Acknowledgement and Agreement: The undersigned Participant acknowledges receipt
of, and understands and agrees to, the terms and conditions of this Agreement
and the Plan.

 



SEQUENTIAL BRANDS GROUP, INC.,   PARTICIPANT                     By:     By:    
Name:         Title:                 Date:     Date:  

 



  

 

  

SEQUENTIAL BRANDS GROUP, INC.,
2013 STOCK INCENTIVE COMPENSATION PLAN

 

Restricted Stock Award Agreement

 

 

This Restricted Stock Award Agreement, dated as of the Date of Grant set forth
in the Notice of Restricted Stock Grant (the “Grant Notice”) to which this
Restricted Stock Award Agreement is attached as Schedule A, is made between
Sequential Brands Group, Inc. (the “Company”) and the Participant set forth in
the Grant Notice. The Grant Notice is included in and made part of this
Agreement.

 

1.Definitions. Capitalized terms used but not defined in this Agreement have the
meanings set forth in the Plan.

 

2.Grant of the Restricted Stock.

 

Subject to the provisions of this Agreement and the provisions of the Plan, the
Company hereby grants to the Participant, pursuant to the Plan, the number of
Shares of Restricted Stock set forth in the Grant Notice (the “Restricted
Stock”).

 

3.Period of Restriction.

 

The Period of Restriction to which the Restricted Stock is subject shall be as
set forth in the Grant Notice. The Participant acknowledges that prior to the
expiration of the applicable portion of the Period of Restriction, the
Restricted Stock may not be sold, transferred, pledged, assigned, encumbered,
alienated, hypothecated or otherwise disposed of (whether voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy)). Upon the
expiration of the applicable portion of the Period of Restriction, the
restrictions set forth in this Agreement with respect to the Restricted Stock
theretofore subject to such expired Period of Restriction shall lapse, except as
may be provided in accordance with Section 11 hereof.

 

4.Evidence of Shares; Legend.

 

The Participant agrees that, in the Company’s discretion, the Participant’s
ownership of the Restricted Stock may be evidenced solely by a “book entry”
(i.e., a computerized or manual entry) in the records of the Company or its
designated stock transfer agent in the Participant’s name, which shall be
subject to a stop transfer order consistent with this Agreement and the legend
set forth in this Section 4 below.

 

If, however, during the Period of Restriction the Restricted Stock is evidenced
by a stock certificate or certificates, registered in the Participant’s name,
the Participant acknowledges that upon receipt of such stock certificate or
certificates, such certificates shall bear the following legend and such other
legends as may be required by law or contract:

 

“These shares have been issued pursuant to the Sequential Brands Group, Inc.
2013 Stock Incentive Compensation (the "Plan") and are subject to forfeiture to
Sequential Brands Group, Inc. in accordance with the terms of the Plan and an
Agreement between Sequential Brands Group, Inc. and the person in whose name the
certificate is registered. These shares may not be sold, transferred, pledged,
assigned, encumbered, alienated, hypothecated or otherwise disposed of except in
accordance with the terms of the Plan and said Agreement.”

 

The Participant agrees that upon receipt of any such stock certificates for the
Restricted Stock the Participant shall deposit each such certificate with the
Company, or such other escrow holder as the Committee may appoint, together with
a stock power endorsed in blank or other appropriate instrument of transfer, to
be held by the Company or such escrow holder until the expiration of the
applicable portion of the Period of Restriction.

 



  

 

  

Upon expiration of the applicable portion of the Period of Restriction, a
certificate or certificates representing the Shares as to which the Period of
Restriction has so lapsed shall be delivered to the Participant by the Company,
subject to satisfaction of any tax obligations in accordance with Section 7
hereof; provided, however, that such Shares may nevertheless be evidenced on a
noncertificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange.

 

5.Change in Control.

 

Notwithstanding any other provision of this Agreement, in the event of a “Change
in Control” (as defined in the Plan), all shares of Restricted Stock shall
become fully vested.

 

6.Termination of Service.

 

In the event that the Participant’s employment is terminated for any reason or
under any circumstances, all Restricted Stock for which the Period of
Restriction has not lapsed prior to the date of such Termination of Service
shall be immediately forfeited.

 

7.Taxes and Withholdings.

 

Upon the date of expiration of the applicable portion of the Period of
Restriction, or as of which the value of any Shares of Restricted Stock first
becomes includible in the Participant’s gross income for income tax purposes,
any taxes of any kind required by law to be withheld with respect to such Shares
shall be satisfied by the Company withholding Shares otherwise deliverable to
the Participant pursuant to this Agreement (provided, however, that the amount
of any Shares so withheld shall not exceed the amount necessary to satisfy
required Federal, state and local withholding obligations using the minimum
statutory withholding rates for Federal, state and local tax purposes, including
payroll taxes, that are applicable to supplemental taxable income), pursuant to
any procedures, and subject to any limitations as the Committee may prescribe
and subject to applicable law, based on the Fair Market Value of the Shares on
the payment date. The Company or an Affiliate may, in the discretion of the
Committee, provide for alternative arrangements to satisfy applicable tax
withholding requirements in accordance with Section 16 of the Plan.

 

Notwithstanding the immediately preceding paragraph, in the event the
Participant makes an election pursuant to Section 83(b) of the Code, or the
value of any Shares of Restricted Stock otherwise becomes includible in the
Participant’s gross income for tax purposes prior to the expiration of the
applicable Period of Restriction, the Participant shall pay to the Company or an
Affiliate as the case may be in cash (or make other arrangements, in accordance
with Section 16 of the Plan, for the satisfaction of) any taxes of any kind
required by law to be withheld with respect to such Shares; provided, however,
that pursuant to any procedures, and subject to any limitations as the Committee
may prescribe and subject to applicable law, the Company may, in its discretion,
cause such withholding obligations to be satisfied, in whole or in part, by
accepting a tender of Shares already owned by the Participant (or the
Participant and the Participant’s spouse jointly), based on the Fair Market
Value of the Shares on the payment date as determined by the Committee. In the
event that the Participant elects immediate Federal income taxation with respect
to all or any portion of this Restricted Stock Award pursuant to Section 83(b)
of the Code, the Participant agrees to deliver a copy of such election to the
Company at or prior to filing such election with the Internal Revenue Service.

 



  

 

  

8.Rights as a Shareholder.

 

The Participant shall have all rights of a shareholder (including, without
limitation, dividend and voting rights) with respect to the Restricted Stock,
for record dates occurring on or after the Grant Date and prior to the date any
such Shares of Restricted Stock are forfeited in accordance with this Agreement,
except that any dividends or distributions paid in Shares or other securities
(including, without limitation, any change in the shares of Restricted Stock
pursuant to Section 4(c) of the Plan) with respect to the Restricted Stock
shall, during the Period of Restriction, be deposited with the Company or any
holder appointed pursuant to Section 4 hereof, together with a stock power
endorsed in blank or other appropriate instrument of transfer, or credited to
the Participant’s book-entry account established under Section 4 hereof, as
applicable, and shall be subject to the same restrictions (including, without
limitation, the Period of Restriction) as such Restricted Stock and otherwise
considered to be such Restricted Stock for all purposes hereunder.

 

9.No Right to Continued Employment.

 

Neither the Restricted Stock nor any terms contained in this Agreement shall
confer upon the Participant any rights or claims except in accordance with the
express provisions of the Plan and this Agreement, and shall not give the
Participant any express or implied right to be retained in the employment or
service of the Company or any Affiliate for any period, or in any particular
position or at any particular rate of compensation, nor restrict in any way the
right of the Company or any Affiliate, which right is hereby expressly reserved,
to modify or terminate the Participant’s employment or service at any time for
any reason. The Participant acknowledges and agrees that any right to lapse of
the Period of Restriction is earned only by continuing as an employee of the
Company or an Affiliate at the will of the Company or such Affiliate, or
satisfaction of any other applicable terms and conditions contained in the Plan
and this Agreement, and not through the act of being hired, being granted the
Restricted Stock hereunder.

 

10.The Plan.

 

By accepting any benefit under this Agreement, the Participant and any person
claiming under or through the Participant shall be conclusively deemed to have
indicated his or her acceptance and ratification of, and consent to, all of the
terms and conditions of the Plan and this Agreement and any action taken under
the Plan by the Board, the Committee or the Company, in any case in accordance
with the terms and conditions of the Plan. This Agreement is subject to all the
terms, provisions and conditions of the Plan, which are incorporated herein by
reference, and to such rules, policies and regulations as may from time to time
be adopted by the Committee. In the event of any conflict between the provisions
of the Plan and this Agreement, the provisions of the Plan shall control, and
this Agreement shall be deemed to be modified accordingly. A paper copy of the
Plan and the prospectus shall be provided to the Participant upon the
Participant’s written request to the Company at the address set forth in Section
12 hereof.

 

11.Compliance with Laws and Regulations.

 

(a) The Restricted Stock and the obligation of the Company to deliver Shares
hereunder shall be subject in all respects to (i) all applicable Federal and
state laws, rules and regulations; and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Company shall not deliver any certificates for
Shares to the Participant or any other person pursuant to this Agreement if
doing so would be contrary to applicable law. If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of Shares upon any national securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory body, is
necessary or desirable, the Company shall not be required to deliver any
certificates for Shares to the Participant or any other person pursuant to this
Agreement unless and until such listing, registration, qualification, consent or
approval has been effected or obtained, or otherwise provided for, free of any
conditions not acceptable to the Company.

 

(b) It is intended that the Shares received upon expiration of the Period of
Restriction shall have been registered under the Securities Act. If the
Participant is an “affiliate” of the Company, as that term is defined in Rule
144 under the Securities Act (“Rule 144”), the Participant may not sell the
Shares received except in compliance with Rule 144. Certificates representing
Shares issued to an “affiliate” of the Company may bear a legend setting forth
such restrictions on the disposition or transfer of the Shares as the Company
deems appropriate to comply with federal and state securities laws.

 



  

 

  

(c) If at any time the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
Shares acquired under this Agreement for the Participant's own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such Shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which registration
statement has become effective and is current with regard to the Shares being
offered or sold; or (ii) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption the Participant shall,
prior to any offer for sale of such Shares, obtain a prior favorable written
opinion, in form and substance satisfactory to the Company, from counsel for or
approved by the Company, as to the applicability of such exemption thereto.

 

(d) The Participant shall comply with applicable market abuse rules.

 

12.Notices.

 

All notices by the Participant or the Participant’s successors or permitted
assigns shall be addressed to Sequential Brands Group, Inc., 1065 Avenue of the
Americas, 30th Floor, New York, NY 10018, or such other address as the Company
may from time to time specify. All notices to the Participant shall be addressed
to the Participant at the Participant’s address in the Company's records.

 

13.Other Plans.

 

The Participant acknowledges that any income derived from the vesting of the
Restricted Stock shall not affect the Participant’s participation in, or
benefits under, any other benefit plan or other contract or arrangement
maintained by the Company or any Affiliate.

 



  

